DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election with traverse of Species IA (claim 2), IIA (fluorescence distribution), and IIIA (claim 14) in the reply filed on 8/05/2022 is acknowledged. The traversal is on the grounds that all claims have unity of invention because they all share at least one special technical feature with independent claim 1, and that search and examination of the entire application can be made without serious burden. Upon further consideration, the restriction requirement is withdrawn.

Claim Status
Claims 1-21 are pending.
	Claims 1-21 are rejected.
	Examiner’s Note: It is noted that claims 19-21 are dependent from claim 1, but are not formatted according to standard US practice. It is recommended to amend the claims to recite “The method according to claim 1” to be consistent with US practice. 
Priority
	Applicant's claim for the benefit of a prior-filed application, PCT/EP2017/066900, filed 7/06/2017, under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d) to App. No. EP 16178635.5, filed 7/08/2016. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Accordingly, each of claims 1-21 are afforded the effective filing date of the 7/08/2016.

Information Disclosure Statement
The information disclosure statement (IDS) filed on 4/19/2019 is in compliance with the provisions of 37 CFR 1.97 and has therefore been considered. A signed copy of the IDS document is included with this Office Action. It is noted that several of the references were missing indication of page numbers. The Examiner has annotated those references. Please ensure that all reference information is included on any future IDS submissions. 

Drawings
The drawings are objected to because Figure 2B recites “Unknown strain sample preparation according a the selected antibiotic concentrations” at step 36, which should be changed to “Unknown strain sample preparation according [[a]] to the selected antibiotic concentrations” or similar.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
	
Specification
	The disclosure is objected to for the following informalities. It is noted that for purposes of the instant Office Action, any reference to the Specification pertains to the Specification as originally filed on 1/08/2019.
Abstract
The abstract of the disclosure is objected to for the following informalities.
The recited “according EUCAST or CLSI method” should be changed to “according a  EUCAST or a CLSI method” or “according EUCAST or CLSI methods”.
The recited “acquiring FCM distributions for each of the strain” should be changed to “acquiring FCM distributions for each  strain” or “acquiring FCM distributions for each of the strains”.
The recited “alicoted” should be changed “aliquoted”. 
Correction is required.  See MPEP § 608.01(b).
Trade Names
	The use of the terms VITEK® 2 and VITEK 2, for example, which are trade names or marks used in commerce, have been noted in this application. Each term should be accompanied by corresponding generic terminology; furthermore the terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, ™ , or ® following the terms. Applicant is requested to review the Specification and Drawings for all instances.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Appropriate correction for all objections to the Specification is required.

Claim Objections
	The claims are objected to for the following informalities:
	Claim 1 recites “choose a set of microorganisms comprising susceptible, intermediate an resistant phenotype microorganisms”, which should be amended to recite “choose a set of microorganisms comprising susceptible, intermediate and resistant phenotype microorganisms”.
	Claim 1 recites “b. for each microorganism of the set of microorganisms, prepare liquid samples comprising a population of said microorganism, a viability fluorescence marker targeting said microorganism”, wherein recitations of “said microorganism” should be plural because the claim is directed to preparing liquid samples of the population of said microorganisms. If Applicant intends for a different interpretation of the claim, it is recommended to amend the claims appropriately. Besides recitations of “for each microorganism”, all other recitations of a or the microorganism or test microorganism after step b. of claim 1, as well as all recitations in all other claims, should be examined and appropriately amended to be plural.
Claim 1 recites “c. for each sample, acquire, by means of a flow cytometer, a digital set of values comprising a fluorescence distribution and/or a forward scatter distribution and/or side scatter distribution of the population of microorganisms in said sample”, which should be amended to recite “c. for each sample, acquire, by means of a flow cytometer, a digital set of values comprising a fluorescence distribution and/or a forward scatter distribution and/or a side scatter distribution of the population of microorganisms in said sample”. Claims 19-21 are also missing an “a” before side scatter distribution and should be amended appropriately.  
	Claims 2-18 recite “Method according to claim…”, which should be amended to recite “The method according to claim…”.
	Claims 4-5 and 16 recite “different concentration” of the antimicrobial agent, which should be amended to recite “different concentrations”.
Claim 8 recites “wherein said learning is performed using a L1-regularised optimization problem”, which should be amended to recite “wherein said learning is performed using an L1-regularised optimization problem”. Claim 9 should be similarly amended.
Claims 10-12 recite “an histogram”, which should be amended to recite “a[[n]] histogram”.
Claim 14 recites “computing of a first fluorescence value”, which should be amended to recite “computing [[of]] a first fluorescence value” to maintain consistent claim language.
Claim 14 recites “an first area of the distribution”, which should be amended to recite “a[[n]] first area of the distribution”.
Claims 14 and 16 recite “wherein generation of the feature vector comprises”, which should be amended to recite “wherein the generation of the feature vector comprises”.
Claim 16 recites “computing the means value”, which should be amended to recite “computing the mean[[s]] value”.
	Claim 21 recites “A computer readable medium storing instruction for executing”, which should be amended to recite “A computer readable medium storing instructions for executing”.

Claim Interpretation
Claim Terminology
	 In claim 1 and any claims dependent therefrom, under the broadest reasonable interpretation (BRI), the recited “generate a digital set of sensibility phenotypes of said set of microorganisms” is interpreted as noting, in some digital format, the sensibility phenotypes of the microorganisms being examined. This limitation is not interpreted as a result of a physical step, but rather as a step performed in silico on already collected data. Non-limiting examples are provided in the instant application at (p. 10, lines 28-33).

35 U.S.C. 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function. Such claim limitation(s) is/are: “by means of a flow cytometer” and “by means of a computing unit” in claims 1 and 19. The claims recite generic functions of a flow cytometer and computing unit that are commonly understood in the art, and are therefore not interpreted under 112(f).
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
35 U.S.C. 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-21 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites “A method for predicting the sensibility phenotype of a test microorganism”. There is insufficient antecedent basis for this limitation in the claim as there is no previous recitation of a sensibility phenotype. It is recommended to amend the claim to recite “A method for predicting [[the]] a sensibility phenotype of a test microorganism”.
Claim 1 recites “by means of a computer unit” in steps d., e., h., and i. The relationship is unclear between this recited computer units in the steps. It is not clear whether each computer unit is intended to be a different computer unit, or whether each of the recitations refers to the same computer unit. For examination purposes, the latter interpretation is assumed. If this assumption is correct, it is recommended to amend steps e., h., and i. to recite “by means of [[a]] the computer unit”. Claims 19-20 are similarly rejected and are recommended to be similarly amended.
Claim 1 at step d. recites, “based on the sets of values acquired for said microorganism” wherein the “sets of values” lack antecedent basis in the claim.  The recitation preceding includes “the sets of digital values” and thus it is unclear if the values in step d. are intended to be those that are the “digital values” or some other “values”. Clarification is requested through clearer claim language.
Claim 8 recites the limitation “Method according to claim 1, comprising, at the learning stage, the selection of the different concentrations of the antimicrobial agent”. There is insufficient antecedent basis for this limitation in the claim as there is no previous recitation of a selection of the different concentrations of the antimicrobial agent. It is recommended to amend the claim to recite “The method according to claim 1, comprising, at the learning stage, selecting the different concentrations of the antimicrobial agent”, or similar. This recommended amendment takes into account the objection of “Method”, which should be “The method” as outlined in the above claim objections. 
Claims 10, 14, and 16 recite the limitations “a fluorescence distribution”. The relationship is unclear between these recited fluorescence distributions and the previously recited fluorescence distribution in claim 1. It is not clear whether each fluorescence distribution is intended to be a different fluorescence distribution, or whether each of the recitations refers to the same fluorescence distribution. For examination purposes, the latter interpretation is assumed. If this assumption is correct, it is recommended to amend claims 10, 14, and 16 to recite “[[a]] the fluorescence distribution”.
Claim 11 recites the limitation “a side scatter distribution”. The relationship is unclear between this recited side scatter distribution and the previously recited side scatter distribution in claim 1. It is not clear whether each side scatter distribution is intended to be a different side scatter distribution, or whether each of the recitations refers to the same side scatter distribution. For examination purposes, the latter interpretation is assumed. If this assumption is correct, it is recommended to amend claims 10, 14, and 16 to recite “[[a]] the side scatter distribution”.
Claim 12 recites the limitation “a forward scatter distribution”. The relationship is unclear between this recited forward scatter distribution and the previously recited forward scatter distribution in claim 1. It is not clear whether each forward scatter distribution is intended to be a different forward scatter distribution, or whether each of the recitations refers to the same forward scatter distribution. For examination purposes, the latter interpretation is assumed. If this assumption is correct, it is recommended to amend claims 10, 14, and 16 to recite “[[a]] the forward scatter distribution”.
Claim 14 recites the limitation “the main mode of the fluorescence distribution”. First, there is insufficient antecedent basis for this limitation in the claim as there is no previous recitation of a main mode. It is recommended to amend the claim to recite “[[the]] a main mode of the fluorescence distribution”. Second, the meaning of a “main mode” is not clear. A review of the specification provides no definition or examples of a main mode, and, as the term is not commonly employed in the art, it does not have a commonly understood meaning. Therefore, the metes and bounds of the limitation are unclear. It is recommended to amend the claim to clarify the meaning of a main mode. 
Claim 16 recites “computing the means value”. There is insufficient antecedent basis for this limitation in the claim as there is no previous recitation of a means value. It is recommended to amend the claim to recite “computing [[the]] a mean[[s]] value” (see the corresponding objection to this limitation).

35 U.S.C. 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 19 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 19 recites “Method for predicting the sensibility phenotype of a test microorganism to an antimicrobial agent amongst susceptible, intermediate and resistant phenotypes, comprising:
a. prepare liquid samples comprising a population of the test microorganism, the viability fluorescence marker targeting the test microorganism and the antimicrobial agent at different concentrations;
b. for each sample of the test microorganism, acquire, by means of a flow cytometer, a digital set of values comprising a fluorescence distribution and/or a forward scatter distribution and/or side scatter distribution of the population of the test microorganism in said sample;
c. generate, by means of a computer unit, a feature vector based on the sets of values acquired for the test microorganism;
d. predict the sensibility phenotype of the test microorganism, by means of a computing unit storing a prediction model, by applying said model to the feature vector of the test microorganism, wherein the prediction model is learned according to the learning phase of claim 1.” 
Steps a. through d. of claim 19 are equivalent to B., the prediction stage, including steps f. through i. of claim 1. The limitations of claim 19 further also include A., the learning phase, as in steps a.-e. of claim 1 and therefore, claim 19 does not further limit the subject matter of claim 1 beyond what is already recited therein.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to one or more judicial exceptions without significantly more.
MPEP 2106 organizes judicial exception analysis into Steps 1, 2A (Prongs One and Two) and 2B as follows below. MPEP 2106 and the following USPTO website provide further explanation and case law citations: www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidance-and-training-materials
Framework with which to Evaluate Subject Matter Eligibility:
Step 1: Are the claims directed to a process, machine, manufacture, or composition of matter;
Step 2A, Prong One: Do the claims recite a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea;
Step 2A, Prong Two: If the claims recite a judicial exception under Prong One, then is the judicial exception integrated into a practical application (Prong Two); and
Step 2B: If the claims do not integrate the judicial exception, do the claims provide an inventive concept.
Framework Analysis as Pertains to the Instant Claims:
Step 1
With respect to Step 1: yes, the claims are directed to a method, i.e., a process, machine, or manufacture within the above 101 categories [Step 1: YES; See MPEP § 2106.03].
Step 2A, Prong One
With respect to Step 2A, Prong One, the claims recite judicial exceptions in the form of abstract ideas. The MPEP at 2106.04(a)(2) further explains that abstract ideas are defined as: 
mathematical concepts (mathematical formulas or equations, mathematical relationships and mathematical calculations);
certain methods of organizing human activity (fundamental economic practices or principles, managing personal behavior or relationships or interactions between people); and/or
mental processes (procedures for observing, evaluating, analyzing/ judging and organizing information).
With respect to the instant claims, under the Step 2A, Prong One evaluation, the claims are found to recite abstract ideas that fall into the grouping of mental processes (in particular procedures for observing, analyzing and organizing information) and mathematical concepts (in particular mathematical relationships and formulas) are as follows:
Independent claim 1: a. choose a set of microorganisms comprising susceptible, intermediate an resistant phenotype microorganisms, said phenotypes being determined based on a susceptible and a resistant breakpoint concentrations of the antimicrobial agent and generate a digital set of sensibility phenotypes of said set of microorganisms; d. for each microorganism of the set of microorganisms, generate, by means of a computer unit, a feature vector based on the sets of values acquired for said microorganism; e. learn, by means of a computer unit, a prediction model of the sensibility phenotype to the antimicrobial agent based on the generated feature vectors and the digital set of sensibility phenotypes; h. generate, by means of a computer unit, a feature vector based on the sets of values acquired for the test microorganism, said feature vector corresponding the features vector of step d); i. predict the sensibility phenotype of the test microorganism, by means of a computer unit storing the prediction model, by applying said model to the feature vector of the test microorganism.
Dependent claim 8: selecting a first set of different concentrations comprising the different concentrations of the antimicrobial agent.
Dependent claims 2-3, 8-16, and 19-21 recite further steps that limit the judicial exceptions in independent claim 1 and, as such, also are directed to those abstract ideas. For example, claims 2-3 further limit the prediction model of claim 1; claims 8-9 further limit the learning a prediction model of claim 1; claims 10-13 further limit the feature vectors of claim 1; claim 14-16 further limits the generation of the feature vector; and claims 19-21 further limit the predicting the sensibility phenotype of a test microorganism to an antimicrobial agent.
The abstract ideas recited in the claims are evaluated under the Broadest Reasonable Interpretation (BRI) and determined to each cover performance either in the mind and/or by mathematical operation because the method only requires a user to manually predict the sensibility phenotype of the test microorganism. Without further detail as to the methodology involved in the steps to “choose”, “select”, “generate”, “learn”, and “predict”, under the BRI, one may simply, for example, use pen and paper to choose a set of microorganisms, generate feature vectors of the flow cytometry data, input that data into a prediction model, and use that prediction model to predict the sensibility phenotype of the test microorganism. Some of these steps and those recited in the dependent claims, such as learning a prediction model, predicting by the prediction model, and generating the feature vectors, require mathematical techniques as the only supported embodiments, as is supported in the Specification at least at: p. 10, line 20 through p. 18, line 29. 
Therefore, claim 1 and those claims dependent therefrom recite an abstract idea [Step 2A, Prong 1: YES; See MPEP § 2106.04].
Step 2A, Prong Two
Because the claims do recite judicial exceptions, direction under Step 2A, Prong Two, provides that the claims must be examined further to determine whether they integrate the judicial exceptions into a practical application (MPEP 2106.04(d)). A claim can be said to integrate a judicial exception into a practical application when it applies, relies on, or uses the judicial exception in a manner that imposes a meaningful limit on the judicial exception. This is performed by analyzing the additional elements of the claim to determine if the judicial exceptions are integrated into a practical application (MPEP 2106.04(d).I.; MPEP 2106.05(a-h)). If the claim contains no additional elements beyond the judicial exceptions, the claim is said to fail to integrate the judicial exceptions into a practical application (MPEP 2106.04(d).III).

Additional elements, Step 2A, Prong Two
With respect to the instant recitations, the claims recite the following additional elements: 
Claim 1: b. for each microorganism of the set of microorganisms, prepare liquid samples comprising a population of said microorganism, a viability fluorescence marker targeting said microorganism, and the antimicrobial agent, said liquid samples comprising at least two different concentrations of the antimicrobial agent; c. for each sample, acquire, by means of a flow cytometer, a digital set of values comprising a fluorescence distribution and/or a forward scatter distribution and/or side scatter distribution of the population of microorganisms in said sample; f. prepare liquid samples comprising a population of the test microorganism, the viability fluorescence marker and the antimicrobial agent at the different concentrations; and g. for each sample of the test microorganism, acquire, by means of a flow cytometer, a digital set of values corresponding to the set of values acquired at step c).
Dependent claims 4-7, 10-14, and 16-18 recite steps that further limit the recited additional elements in the claims. For example, claims 4-7, 14, and 16 further limit the different concentrations of the antimicrobial agent; claims 10-13 further limit the digital set of values of claim 1; claim 17 further limits the microorganisms of claim 1; and claim 18 further limits the antimicrobial agent of claim 1.
Independent claim 1 includes a “flow cytometer” and a “computer unit”. Dependent claim 20 includes a “system… comprising: a flow cytometer… and ; a computer”. Dependent claim 21 includes a “computer readable medium storing instruction”.

Considerations under Step 2A, Prong Two
With respect to Step 2A, Prong Two, the additional elements of the claims do not integrate all of the judicial exceptions into a practical application for the following reasons. Those steps directed to data gathering, such as “generate”, “prepare”, and “acquire”, perform functions of collecting the data needed to carry out the judicial exceptions that recite steps to use the flow cytometry data to predict the sensibility phenotype. Data gathering and outputting do not impose any meaningful limitation on the judicial exceptions, or on how the judicial exceptions are performed. Data gathering and outputting steps are not sufficient to integrate judicial exceptions into a practical application (MPEP 2106.05(g)). The additional elements do, however, integrate the judicial exception that recites choosing a set of microorganisms, because the mental action of choosing specific microorganisms is integrated into the practical application of performing flow cytometry on the chosen microorganisms.
Further steps directed to additional non-abstract elements of a “flow cytometer”, a “computer unit”, a “system… comprising: a flow cytometer… and ; a computer” and a “computer readable medium storing instruction” do not describe any specific computational steps by which the “computer parts” perform or carry out the judicial exceptions, nor do they provide any details of how specific structures of the computer, such as the computer-readable recording media, are used to implement these functions. The claims state nothing more than a generic computer which performs the functions that constitute the judicial exceptions. Hence, these are mere instructions to apply the judicial exceptions using a computer, and therefore the claim does not integrate that judicial exceptions into a practical application. The courts have weighed in and consistently maintained that when, for example, a memory, display, processor, machine, etc.… are recited so generically (i.e., no details are provided) that they represent no more than mere instructions to apply the judicial exception on a computer, and these limitations may be viewed as nothing more than generally linking the use of the judicial exception to the technological environment of a computer (MPEP 2106.05(f)). 
The Specification does not clearly disclose the improvement provided by the proposed invention, and thus does not provide a clear explanation for how the additional elements provide any improvements. Therefore, the additional elements do not clearly improve the functioning of a computer, or comprise an improvement to any other technical field. Further, the additional elements do not clearly effect a particular treatment; they do not clearly require or set forth a particular machine; they do not clearly effect a transformation of matter; nor do they clearly provide a nonconventional or unconventional step (MPEP2106.04(d)). 
Thus, none of the claims recite additional elements which would integrate a judicial exception into a practical application, and the claims are directed to one or more judicial exceptions [Step 2A, Prong 2: NO; See MPEP § 2106.04(d)].
Step 2B (MPEP 2106.05.A i-vi)
According to analysis so far, the additional elements described above do not provide significantly more than the judicial exception. A determination of whether additional elements provide significantly more also rests on whether the additional elements or a combination of elements represents other than what is well-understood, routine, and conventional. Conventionality is a question of fact and may be evidenced as: a citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates a well-understood, routine or conventional nature of the additional element(s); a citation to one or more of the court decisions as discussed in MPEP 2106(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s); a citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s); and/or a statement that the examiner is taking official notice with respect to the well-understood, routine, conventional nature of the additional element(s).
With respect to the instant claims, the prior art to Azevedo Pina Vaz et al. (WO 2012/164,547 A1; IDS reference) discloses that generating a digital set of sensibility phenotypes of microorganisms by preparing liquid samples and acquiring digital values with a flow cytometer (i.e., an antimicrobial susceptibility test) are data gathering elements that are routine, well-understood and conventional in the art. Said portions of the prior art are, for example, (p. 2-9, Summary of the Invention). As such, the claims simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (MPEP2106.05(d)). The data gathering steps as recited in the instant claims constitute a general link to a technological environment which is insufficient to constitute an inventive concept which would render the claims significantly more than the judicial exception (MPEP2106.05(g)&(h)).
With respect to claim 1 and those claims dependent therefrom, the computer-related elements or the general purpose computer do not rise to the level of significantly more than the judicial exception. Further exemplified prior art to, for example, Jepras et al. (Antimicrobial Agents and Chemotherapy, 1997, p. 2001-2005; IDS reference 17) teaches that computing elements are routine, well-understood and conventional in the art. The specification also notes that computer processors and systems, as example, are commercially available or widely used at p. 10, lines 1-14. The additional elements are set forth at such a high level of generality that they can be met by a general purpose computer. Therefore, the computer components constitute no more than a general link to a technological environment, which is insufficient to constitute an inventive concept that would render the claims significantly more than the judicial exceptions (see MPEP 2106.05(b)I-III).
Taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception(s). Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. Thus, the claims as a whole do not amount to significantly more than the exception itself [Step 2B: NO; See MPEP § 2106.05].

1.	Therefore, the instant claims are not drawn to eligible subject matter as they are directed to one or more judicial exceptions without significantly more. For additional guidance, applicant is directed generally to the MPEP § 2106.

2. 	With respect to claim 21, the claimed invention is further directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because they recite a program product and a system on computer storage media.    Therefore, the claims read on carrier waves and include transitory propagating signals. (In re Nuijten, Federal Circuit, 2006). It is noted that the recitation of a "non-transitory computer-readable medium" would overcome the rejection with respect to this issue under 101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
A.	Claims 1, 4-7, and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Dybowski et al. (Pattern Recognition Letters, 1995, 16, p. 703-709) in view of Cuesta et al. (Antimicrobial Agents and Chemotherapy, 2009, p. 2949-2954; IDS reference). Instantly claimed elements which are considered to be equivalent to the prior art teachings are described in bold for all claims.
The prior art to Dybowski discloses a method for rapidly classifying a set of points in real space (abstract). Dybowski teaches the instant features as follows:
Claim 1 discloses a method for predicting the sensibility phenotype of a test microorganism to an antimicrobial agent amongst susceptible, intermediate and resistant phenotypes, comprising:
A. a learning stage comprising the following steps:
choose a set of microorganisms comprising susceptible, intermediate an resistant phenotype microorganisms, said phenotypes being determined based on a susceptible and a resistant breakpoint concentrations of the antimicrobial agent, and generate a digital set of sensibility phenotypes of said set of microorganisms;
for each microorganism of the set of microorganisms, prepare liquid samples comprising a population of said microorganism, a viability fluorescence marker targeting said microorganism, and the antimicrobial agent, said liquid samples comprising at least two different concentrations of the antimicrobial agent;
Regarding steps a. and b., Dybowski teaches growing an antibiotic-sensitive strain and an antibiotic-resistant strain of Escherichia coli in the presence or absence of the antibiotic amoxycillin in broth (i.e., liquid samples comprising two different concentrations of the antimicrobial agent) (p. 707, col. 2, par. 3). As Dybowski teaches using E. coli strains with known antibiotic phenotypes, it is considered that Dybowski must have chosen this set of microorganisms. Dybowski teaches staining the samples with DiBAC4 (i.e., a viability fluorescence marker), a lipophilic anion that has a low affinity for intact polarized bacterial cell membranes (p. 708, col. 1, par. 3). Dybowski teaches that depolarization of the membrane allows the dye to enter the bacterium, resulting in fluorescence of the cell (p. 708, col. 1, par. 3). See below for teachings by Cuesta regarding an intermediate phenotype and breakpoint concentrations.
for each sample, acquire, by means of a flow cytometer, a digital set of values comprising a fluorescence distribution and/or a forward scatter distribution and/or side scatter distribution of the population of microorganisms in said sample;
Dybowski teaches performing flow cytometric analysis and recording forward angle light scatter, wide angle (i.e., side) light scatter, and fluorescence (p. 708, col. 1, par. 3). 
for each microorganism of the set of microorganisms, generate, by means of a computer unit, a feature vector based on the sets of values acquired for said microorganism;
Dybowski teaches using the CART algorithm (p. 704 through p. 707, col. 2, par. 1) to make a feature vector from the flow cytograms (p. 708, col. 1, par. 3 through col. 2, par. 2). As Dybowski teaches storing data on a computer (p. 203, col. 1) and computational costs of their model (p. 705, col. 2, par. 1; p. 708, col. 2, par. 4 through p. 709, col. 1, par. 1), it is considered that their method is capable of being performed on by a computer unit as instantly claimed. 
learn, by means of a computer unit, a prediction model of the sensibility phenotype to the antimicrobial agent based on the generated feature vectors and the digital set of sensibility phenotypes;
Dybowski teaches classifying each compound-pattern feature vector (p. 708, col. 2, par. 3). 
B. a prediction stage comprising the following steps:
prepare liquid samples comprising a population of the test microorganism, the viability fluorescence marker and the antimicrobial agent at the different concentrations;
for each sample of the test microorganism, acquire, by means of a flow cytometer, a digital set of values corresponding to the set of values acquired at step c);
generate, by means of a computer unit, a feature vector based on the sets of values acquired for the test microorganism, said feature vector corresponding the features vector of step d);
predict the sensibility phenotype of the test microorganism, by means of a computer unit storing the prediction model, by applying said model to the feature vector of the test microorganism.
Regarding steps f. through i., Dybowski teaches classifying a test set of left out vectors (p. 708, col. 2, par. 3). The left out vectors were prepared as described above for steps b. through d., which are equivalent to steps f. through h.
Dybowski does not teach analyzing an organism with an intermediate phenotype or determining the phenotypes based on susceptible and resistant breakpoint concentrations of an antimicrobial agent.
However, the prior art to Cuesta discloses supervised classification algorithms to analyze clinical data of Candida strains (i.e., a set of microorganisms) which had been classified as susceptible, intermediate, or resistant to fluconazole (i.e., an antimicrobial agent) based on breakpoint concentrations (abstract; p. 2949, col. 1 through p. 2950, col. 1, par. 2). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, the methods of Dybowski and Cuesta because both references disclose machine learning methods for classifying the susceptibility of microorganisms to an antimicrobial agent. The motivation to analyze strains of a microorganism with susceptible, intermediate, and resistant phenotypes based on breakpoint concentrations of the antimicrobial agent would have been to develop breakpoints which avoid researcher bias, as taught by Cuesta (abstract). Thus it would have been obvious to substitute the set of microorganisms analyzed by Cuesta for the set of microorganisms analyzed by Dybowski for the predictable result of making a machine learning method for classifying an organism as being susceptible, intermediate, or resistant to an antimicrobial agent.  
Regarding claims 4-5, Dybowski in view of Cuesta teach the method of claim 1. Claim 4 further limits the different concentration of the antimicrobial agent to a range comprising the susceptible and resistant breakpoint concentrations. Claim 5 further limits the different concentration of the antimicrobial agent to consisting respectively in the susceptible and resistant breakpoint concentrations. Dybowski does not teach either limitation.
However, Cuesta teaches examining a range of concentrations in terms of ratio of the administered dose and the MIC (Table 2; p. 2949, col. 1, par. 3; p. 2953, col. 1, par. 3-4), which is considered to teach the limitations of both claims 4 and 5.
Regarding claim 6, Dybowski in view of Cuesta teach the method of claim 1. Claim 6 further limits the different concentrations of the antimicrobial agent to comprising at least three concentrations, which Dybowski does not teach.
However, Cuesta teaches examining at least three different does/MIC values (Table 2; FIG. 1; and p. 2949, col. 1, par. 3). 
Regarding claim 7, Dybowski in view of Cuesta teach the method of claim 1. Claim 7 further limits at least one of the different concentrations of the antimicrobial agent to being less than the susceptible breakpoint concentration, which Dybowski does not teach.
However, Cuesta teaches examining a dose/MIC of less than or equal to 18.75, where a MIC less than or equal to 2 mg/liter is susceptible (abstract; Table 1; and p. 2949, col. 1, par. 3). 
Regarding claim 18, Dybowski in view of Cuesta teach the method of claim 1. Claim 18 further limits the antimicrobial agent to an antibiotic and the microorganisms are bacteria. Dybowski teaches analyzing strains of the bacterium Escherichia coli to the antibiotic amoxycillin (p. 707, col. 2, par. 3). 
Regarding claims 19-21, Dybowski in view of Cuesta teach the method of claim 1. Claim 19 recites the same limitations of claim 1, as is described in the above 35 USC 112(d) rejection. Claim 20 further limits the prediction stage of claim 1 to being performed on a system containing a flow cytometer and a computer unit. Claim 21 further limits the prediction stage of claim 1 to being executed by instructions stored on a computer readable medium. As it is considered that the method of Dybowski is performed on a computer unit on data collected from a flow cytometer as described in claim 1, it is considered that the method of Dybowski fairly encompasses the general purpose computer limitations as instantly claimed. 
Regarding claims 4-7 and 18-21, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, the methods of Dybowski and Cuesta because both references disclose machine learning methods for classifying the susceptibility of microorganisms to an antimicrobial agent. The motivation to analyze strains of a microorganism with susceptible, intermediate, and resistant phenotypes based on breakpoint concentrations of the antimicrobial agent would have been to develop breakpoints which avoid researcher bias, as taught by Cuesta (abstract). Thus it would have been obvious to substitute the set of microorganisms exposed to varying amounts of antibiotics, as analyzed by Cuesta, for the set of microorganisms analyzed by Dybowski for the predictable result of making a machine learning method for classifying an organism as being susceptible, intermediate, or resistant to an antimicrobial agent.
B.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Dybowski in view of Cuesta, as applied to claim 1 as above, and in further view of Huang et al. (Analytical Chemistry, 2015, 87, p. 1941-1949; IDS reference). Instantly claimed elements which are considered to be equivalent to the prior art teachings are described in bold for all claims.
Regarding claim 17, Dybowski in view of Cuesta teach the method of claim 1. Claim 17 further limits the microorganisms of the set of microorganisms belong to different species and/or genera. 
However, the prior art to Huang discloses a method to analyze flow cytometric data of bacterial responses to antibiotic exposure. Huang teaches analyzing two sensitive lab strains of Escerichia coli and Pseudomonas aeruginosa (abstract).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, the methods of Dybowski in view of Cuesta and Huang because all references disclose machine learning methods for classifying the susceptibility of microorganisms to an antimicrobial agent. The motivation to examine to examine different species and genera of microorganisms would have been to examine diverse species to ensure that the tests do not fail, as taught by Huang (p. 1946, col. 2, par. 2). Thus, it would have been obvious to substitute a microorganism set with only one species of microorganism, as taught by Dybowski and Cuesta, for one with multiple species, as taught by Huang, for the predictable result making a machine learning method for classifying an organism as being susceptible, intermediate, or resistant to an antimicrobial agent.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9, 14-15, 17-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 23-34, 38-40, filed 6/23/2022, of copending Application No. 16/316,294 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 1 of the instant application recites “A method for predicting the sensibility phenotype of a test microorganism to an antimicrobial agent amongst susceptible, intermediate and resistant phenotypes, comprising: A. a learning stage comprising the following steps: a. choose a set of microorganisms comprising susceptible, intermediate an resistant phenotype microorganisms, said phenotypes being determined based on a susceptible and a resistant breakpoint concentrations of the antimicrobial agent, and generate a digital set of sensibility phenotypes of said set of microorganisms; b. for each microorganism of the set of microorganisms, prepare liquid samples comprising a population of said microorganism, a viability fluorescence marker targeting said microorganism, and the antimicrobial agent, said liquid samples comprising at least two different concentrations of the antimicrobial agent; c. for each sample, acquire, by means of a flow cytometer, a digital set of values comprising a fluorescence distribution and/or a forward scatter distribution and/or side scatter distribution of the population of microorganisms in said sample; d. for each microorganism of the set of microorganisms, generate, by means of a computer unit, a feature vector based on the sets of values acquired for said microorganism; e. learn, by means of a computer unit, a prediction model of the sensibility phenotype to the antimicrobial agent based on the generated feature vectors and the digital set of sensibility phenotypes; B. a prediction stage comprising the following steps: f. prepare liquid samples comprising a population of the test microorganism, the viability fluorescence marker and the antimicrobial agent at the different concentrations; g. for each sample of the test microorganism, acquire, by means of a flow cytometer, a digital set of values corresponding to the set of values acquired at step c); h. generate, by means of a computer unit, a feature vector based on the sets of values acquired for the test microorganism, said feature vector corresponding the features vector of step d); i. predict the sensibility phenotype of the test microorganism, by means of a computer unit storing the prediction model, by applying said model to the feature vector of the test microorganism.” Claims 19 of the instant application recites a similar prediction stage which is learned according to the learning phase of claim 1.
Claim 23 of the reference application recites “A method for providing a prediction model of sensibility phenotype to an antimicrobial agent amongst susceptible, intermediate, and resistant phenotypes, comprising a learning stage that comprises: choosing a set of microorganisms comprising susceptible, intermediate, and resistant phenotype microorganisms in which the phenotypes are determined based on susceptible and resistant breakpoint concentrations of the antimicrobial agent so as to generate a digital set of sensibility phenotypes of the set of microorganisms; preparing liquid samples for each microorganism of the set of microorganisms comprising a population of the microorganism, a viability fluorescence marker targeting the microorganism, and the antimicrobial agent in which the liquid samples comprises at least two different concentrations of the antimicrobial agent; performing flow cytometry on the liquid samples with a flow cytometer so as to acquire a digital set of values comprising a fluorescence distribution and/or a forward scatter distribution and/or a side scatter distribution of the population of microorganisms in each of the liquid samples; and generating a feature vector based on the sets of values acquired for each microorganism of the set of microorganisms via a computer unit”, which is not patentably distinct from the learning stage A recited in claim 1 of the instant application.
Claim 24 of the reference application recites “The method according to claim 23, further comprising a prediction stage that comprises: preparing liquid samples comprising a population of a test microorganism, the viability fluorescence marker, and the antimicrobial agent at different concentrations; performing flow cytometry on the liquid samples to acquire a digital set of values corresponding to the set of values acquired in the learning stage for each sample of the test microorganism; generating a feature vector based on the sets of values acquired for the test microorganism via the computer unit corresponding to the feature vectors generated in the learning stage; and predicting the sensibility phenotype of the test microorganism with the prediction model by applying the prediction model to the feature vector of the test microorganism”, which is not patentably distinct from the prediction stage B recited in claim 1 of the instant application.
Claim 2 of the instant application recites “Method according to claim 1: - wherein the prediction model comprises a first prediction model of the susceptible phenotype versus the resistant and intermediate phenotypes, and a second model of the resistant phenotype versus the susceptible and intermediate phenotypes, said first and second prediction models being learned independently; and - wherein the intermediate phenotype is predicted when the first prediction model does not predict the susceptible phenotype and when the second prediction model does not predict the resistant phenotype”.
Claim 25 of the reference application recites “The method according to claim 23, wherein: the prediction model comprises a first prediction model of the susceptible phenotype versus the resistant and intermediate phenotypes and a second prediction model of the resistant phenotype versus the susceptible and intermediate phenotypes in which the first and second prediction models are learned independently; and the intermediate phenotype is predicted when the first prediction model does not predict the susceptible phenotype and when the second prediction model does not predict the resistant phenotype”, which is not patentably distinct from instant claim 2.
Claim 3 of the instant application recites “Method according to claim 1, wherein the prediction model comprises a first prediction model of the susceptible phenotype versus the resistant and intermediate phenotypes, a second model of the resistant phenotype versus the susceptible and intermediate phenotypes, and third prediction model of the intermediate phenotype versus the susceptible and resistant phenotypes, said first, second and third prediction models being learned independently”.
Claim 26 of the reference application recites “The method according to claim 23, wherein the prediction model comprises a first prediction model of the susceptible phenotype versus the resistant and intermediate phenotypes, a second prediction model of the resistant phenotype versus the susceptible and intermediate phenotypes, and a third prediction model of the intermediate phenotype versus the susceptible and resistant phenotypes in which the first, second, and third prediction models are learned independently”, which is not patentably distinct from instant claim 3.
Claim 4 of the instant application recites “Method according to claim 1, wherein the different concentration of the antimicrobial agent define a range comprising the susceptible and resistant breakpoint concentrations.”
Claim 27 of the reference application recites “The method according to claim 23, wherein the different concentrations of the antimicrobial agent define a range comprising the susceptible and resistant breakpoint concentrations”, which is not patentably distinct from instant claim 4.
Claim 5 of the instant application recites “Method according to claim 1, wherein the different concentration of the antimicrobial agent consist respectively in the susceptible and resistant breakpoint concentrations”.
Claim 28 of the reference application recites “The method according to claim 23, wherein the different concentrations of the antimicrobial agent are the susceptible and resistant breakpoint concentrations”, which is not patentably distinct from instant claim 5.
Claim 6 of the instant application recites “Method according to claim 1, wherein the different concentrations of the antimicrobial agent comprise at least three concentrations”.
Claim 29 of the reference application recites “The method according to claim 23, wherein the different concentrations of the antimicrobial agent comprise at least three concentrations”, which is not patentably distinct from instant claim 6.
Claim 7 of the instant application recites “Method according to claim 1, wherein at least one of the different concentrations of the antimicrobial agent is less than the susceptible breakpoint concentration”.
Claim 30 of the reference application recites “The method according to claim 23, wherein at least one of the different concentrations of the antimicrobial agent is less than the susceptible breakpoint concentration”, which is not patentably distinct from instant claim 7.
Claim 8 of the instant application recites “Method according to claim 1, comprising, at the learning stage, the selection of the different concentrations of the antimicrobial agent by: - selecting a first set of different concentrations comprising the different concentrations of the antimicrobial agent and performing steps b) to f) with all the concentrations of said first set of different concentrations; - learning a prediction model of the sensibility phenotype to the antimicrobial agent based on the generated feature vectors and the digital set of sensibility phenotypes, wherein said learning is performed using a L1-regularised optimization problem trading off precision of the prediction model and complexity of the prediction model, and wherein the different concentrations of the antimicrobial agent are the concentrations of the first set of concentrations that are not discarded by the L1-regularised optimization problem”.
Claim 31 of the reference application recites “The method according to claim 23, comprising, at the learning stage, selection of the different concentrations of the antimicrobial agent by: selecting a first set of different concentrations comprising the different concentrations of the antimicrobial agent; and learning a prediction model of the sensibility phenotype to the antimicrobial agent based on the generated feature vectors and the digital set of sensibility phenotypes, wherein: the learning the prediction model is performed using a L1-regularised optimization problem trading off precision of the prediction model and complexity of the prediction model; and the different concentrations of the antimicrobial agent are the concentrations of the first set of concentrations that are not discarded by the L1-regularised optimization problem”, which is not patentably distinct from instant claim 8.
Claim 9 of the instant application recites “Method according to claim 8, wherein the L1-regularised optimization problem is a Li-regularized logistic regression”.
Claim 32 of the reference application recites “The method according to claim 31, wherein the L1-regularised optimization problem is a Li-regularized logistic regression”, which is not patentably distinct from instant claim 8.
Claim 14 of the instant application recites “Method according to claim 1, wherein one of the different concentrations of the antimicrobial agent is null, wherein the digital set of values comprises a fluorescence distribution, and wherein generation of the feature vector comprises: - for each of the different concentrations of the antimicrobial agent: - computing of a first fluorescence value corresponding to the main mode of the fluorescence distribution and an first area of the distribution for fluorescence values greater than the first fluorescence value; - computing a second fluorescence value, greater than said first fluorescence value, for which a second area of the distribution between said first and second fluorescence values equals a predefined percentage of the first area over 50%, - for each non null concentration of the different concentrations of the antimicrobial agent, computing a ratio according to the relation: 
    PNG
    media_image1.png
    50
    262
    media_image1.png
    Greyscale
where Mode(ATB) and QT(ATB) are respectively the first and second fluorescence values for said non-null concentration, and Mode(no ATB) and QT(no ATB) are respectively the first and second fluorescence values for the null concentration”.
Claim 23 of the reference application recites “and generating a feature vector based on the sets of values acquired for each microorganism of the set of microorganisms via a computer unit, wherein: the flow cytometer comprises a fluidic system, at least one light source, an optical system comprising excitation optics and collection optics, and an electronic system; and generation of the feature vector for each of the different concentrations of the antimicrobial agent comprises computing: a first coordinate value corresponding to the main mode of an acquired distribution; a first area of the acquired distribution for values greater than the first coordinate value; a second coordinate value that is greater than the first coordinate value; a second area of the acquired distribution between the first and second coordinate values that equals a predefined percentage of the first area over 50%; and a ratio according to the relation: 
    PNG
    media_image1.png
    50
    262
    media_image1.png
    Greyscale
where Mode(ATB) and QT(ATB) are respectively the first and second coordinate values with a concentration of the antimicrobial agent, and Mode(no ATB) and QT(no ATB) are respectively the first and second coordinate values without any concentration of the antimicrobial agent”, which is not patentably distinct from instant claim 14.
Claim 15 of the instant application recites “Method according to claim 13, claim 14, wherein the predefined percentage is over 70%”.
Claim 34 of the reference application recites “The method according to claim 23, wherein the predefined percentage of the first area is over 70%”, which is not patentably distinct from instant claim 15.
Claim 17 of the instant application recites “Method according to claim 1, wherein the microorganisms of the set of microorganisms belong to different species and/or genera”.
Claim 33 of the reference application recites “The method according to claim 23, wherein the microorganisms of the set of microorganisms belong to different species and/or genera”, which is not patentably distinct from instant claim 17.
Claim 18 of the instant application recites “Method according to claim 1, wherein the antimicrobial agent is an antibiotic and the microorganisms are bacteria”.\
Claim 38 of the reference application recites “The method according to claim 36, wherein the antimicrobial agent is an antibiotic and the population of test microorganism are bacteria”, which is not patentably distinct from instant claim 18.
Claim 20 of the instant application recites “A system for predicting the sensibility phenotype of a test microorganism to an antimicrobial agent amongst susceptible, intermediate and resistant phenotypes, comprising: - a flow cytometer for acquiring a digital set of values comprising a fluorescence distribution and/or a forward scatter distribution and/or side scatter distribution of a population of the test microorganism in liquid samples, said samples comprising a viability fluorescence marker targeting the test microorganism and different concentrations of the antimicrobial agent and; - a computer unit configured for - storing a prediction model learned according to the learning phase of claim 1; - generating a feature vector based on the sets of values acquired for the test microorganism; and - predicting the sensibility phenotype of the test microorganism by applying the prediction model to the feature vector of the test microorganism”.
Claim 39 of the reference application recites “A system for predicting sensibility phenotype of a test microorganism to an antimicrobial agent amongst susceptible, intermediate and resistant phenotypes, comprising: a flow cytometer comprising a fluidic system, at least one light source, an optical system comprising excitation optics and collection optics, and an electronic system in which the flow cytometer is configured to acquire a digital set of values comprising a fluorescence distribution and/or a forward scatter distribution and/or a side scatter distribution of a population of the test microorganism in liquid samples wherein the liquid samples comprise a viability fluorescence marker targeting the test microorganism and different concentrations of the antimicrobial agent; and a computer unit configured for: storing the prediction model learned by the method according to claim 23; generating a feature vector based on the sets of values acquired for the test microorganism; and predicting the sensibility phenotype of the test microorganism by applying the prediction model to the feature vector of the test microorganism”, which is not patentably distinct from instant claim 20.
Claim 21 of the instant application recites “A computer readable medium storing instruction for executing a method performed by a computer, the method comprising the prediction of the sensibility phenotype of a test microorganism to an antimicrobial agent amongst susceptible, intermediate and resistant phenotypes, said prediction comprising: - generating a feature vector based on sets of values acquired for a test microorganism, said sets comprising a fluorescence distribution and/or a forward scatter distribution and/or side scatter distribution of a population of the test microorganism in liquid samples acquired by a flow cytometer; and - predicting the sensibility phenotype of the test microorganism by applying a prediction model to the feature vector of the test microorganism, wherein the prediction model is learned according to the learning phase of claim 1”.
Claim 40 of the reference application recites “A computer readable medium storing instruction for executing a method with a computer to predict sensibility phenotype of a test microorganism to an antimicrobial agent amongst susceptible, intermediate and resistant phenotypes, the method comprising: generating a feature vector based on sets of values acquired for a test microorganism in which the sets of values comprise a fluorescence distribution and/or a forward scatter distribution and/or a side scatter distribution of a population of the test microorganism in liquid samples acquired by a flow cytometer; and predicting the sensibility phenotype of the test microorganism by applying a prediction model to the feature vector of the test microorganism, wherein the prediction model is learned by the method according to claim 23”, which is not patentably distinct from instant claim 21.
The identified instant and reference claims recite equivalent limitations, as described above, for learning and then predicting the sensibility of microorganisms to antimicrobial agents with flow cytometry data.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claims are allowed.
	Claims 2-3 and 8-16 appear to be free of the art. Regarding claims 2-3, the closest prior art to Dybowski (Pattern Recognition Letters, 1995, 16, p. 703-709) does not teach prediction models of the susceptible phenotype versus the resistant and intermediate phenotypes or of the resistant phenotype versus the susceptible and intermediate phenotypes as instantly claimed. Regarding claims 8-9, the closest prior art to Dybowski does not teach that learning is performed using a L1-regularised optimization problem trading off precision of the prediction model and complexity of the prediction model as instantly claimed. Regarding claims 10-13, the closest prior art to Dybowski does not teach predefined ranges of the fluorescence, side scatter, and forward scatter values. Regarding claims 14-16, the closest prior art to Dybowski does not teach generating the feature vectors as instantly claimed. 

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANNA NICOLE SCHULTZHAUS whose telephone number is (571)272-0812.  The examiner can normally be reached on Monday - Friday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571)272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JANNA NICOLE SCHULTZHAUS/Examiner, Art Unit 1671                                                                                                                                                                                                        
/Lori A. Clow/Primary Examiner, Art Unit 1671